DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and response filed on 11/16/2020 has been received and entered in to the case. Claim 1-90, 94, 100-102, 107-108 has/have been canceled, and claims 91-93, 95-99, 103-106 and 109-113 have been considered on the merits. All arguments have been fully considered. 

 Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91-93, 95-99, 103-106 and 109-113 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pittenger et al. (US 20050239897; IDS ref.; of .
Pittenger et al. teach a method of treating inflammatory disease such as inflammatory bowel disease (IBD) by administering human mesenchymal stem cells (MSCs) isolated from bone marrow into a subject systemically (paras. 1, 7, 9-13, 17, 23, 31, Example 1). The MSCs are grown as an adherent monolayer, and have multilineage potential (par. 84). 
Regarding the limitation directed to the steps of preparing the cells (claim 91), while Pittenger et al. teach to obtain adherent cells (para. 12), Pittenger et al. do not particularly teach the steps. However, Pittenger et al. teach that the MSCs are obtained by the method disclosed in US PAT. No. 5,486,359 (para. 12). According to the ‘359 patent (Caplan et al.), human MSCs are prepared and culture expanded without differentiation using the steps of selective adherence of only the MSCs to a substrate surface (Abstract; col. 2, lines 22-29). Thus, the MSCs of Pittenger et al. prepared by the method of Caplan et al. would meet the new limitation.
Regarding the limitation directed to the step of assaying a sample of cell population from connective tissue by stimulating the sample with IFN-, and detecting the IDO expression (claim 91), Pittenger et al. do not teach the limitation.

Regarding the assaying by stimulation of the sample with IFN- and detection of IDO activity, Pittenger et al. do not teach the limitation.
Meisel et al. teach that human MSCs express IDO when activated by IFN-, and the activated MSCs are capable of inhibit allogeneic T-cell responses (see entire document). 
Le Blanc2003 teach that MSC have an immunomodulatory effect in third-party MLC that is further enhanced after treatment with IFN- (p.895, 2nd col. last para.).
It would have been obvious to a person skilled in the art to assay the sample for determining phenotypes of the MSCs taught by Pittenger et al. for IDO expression upon IFN- stimulation with a reasonable expectation of success. This is because Meisel et al. and Le Blanc2003 recognize that the expression of IDO when stimulated with IFN-as one of criteria for determining MSCs. 
Regarding the step of assaying is to select for the cell population that comprises the therapeutically effective amount of cells expressing IDO upon IFN- stimulation, it is considered that this limitation is an intended purpose of the assaying. Since Pittenger et stimulation is considered as one of criteria of MSCs, the step of assaying taught by the references would inherently meet the limitation.
Regarding the properties of the claimed cells; (i) the cells negative for CD11b, CD11c, CD14, CD45, and HLAII; (ii) lacking constitutive expression of IDO; (iii) capacity of differentiating into at least two lineages, (iv) homogenous (claim 91); or the cells negative for CD31 or CD133 (claim 99), the MSCs of Pittenger et al. would inherently possess the properties of the instant claims according to the following teachings of Le Blanc2003, Meisel et al. and Deans et al. 
Le Blanc2003 teaches that MSCs do not express HLA II (a marker for APC) which is only upregulated when treated with IFN- (abstract; Fig. 1). Thus, this teaching is interpreted as 100% of the MSCs being negative for HLA II when administered since the method of Pittenger et al. comprises administration of MSCs that are not stimulated with IFN-.
Meisel et al. teach that MSCs are negative for CD14, CD45 (markers for APC). Meisel et al. also teach that human MSCs do not constitutively express IDO (p.4620, 2nd col.) but MSCs express IDO upon stimulation with IFN- (Abstract; Fig. 1). Meisel et al. teach that human MSCs are CD14-/CD34-/CD45- (see p.4620, Results and discussion). Meisel et al. teach that MSCs are capable of differentiating into multiple mesenchymal lineages (p.4619, Introduction).

Pittenger et al. teach that the MSCs may be a homogeneous composition (para. 12), and thus, it would have been obvious to a person skilled in the art to use a homogenous MSC population for the method of Pittenger et al. and thus, meet the characteristics (iv) of the claimed invention.
As discussed above, Pittenger et al. teach that MSCs have multilineage potential (para. 84).
Since Le Blanc2003, Meisel et al. and Deans et al. teach the properties of MSCs, one skilled in the art would recognize that the MSCs of Pittenger et al. inherently have those properties, and furthermore, it would have been obvious to a person skilled in the art to isolate MSC population having one or all of the properties known in the art according to Le Blanc2003, Meisel et al. and Deans et al. 
Regarding the limitation directed to the IBD is Crohn’s disease (claim 111), It is known in the art that Crohn’s disease is one of IBD according to Mayo clinic information (see IBD ref.). Thus, it would have been obvious to a person skilled in the art to treat Crohn’s disease by using the method of Pittenger et al. in view of Meisel et al. and Le Blanc2003 in light of Mayo clinic information.
Regarding the limitation directed to the IBD being refractory to one or more anti-inflammatory agents, Pittenger et al. in view of Meisel et al. and Le Blanc2003 in light of Mayo clinic information do not teach that Crohn’s disease is refractory. However, it is submitted that the scope of Crohn’s disease taught by Pittenger in view of Meisel et al. st par.). These teachings indicate that the genus of patients with Crohn’s disease as disclosed of Pittenger et al. would necessarily and inherently contain those patients with Crohn’s disease refractory to steroidal or a monoclonal antibody anti-inflammatory agent. 
The limitation of claim 93 directed to the one or more anti-inflammatory agents are a steroidal anti-inflammatory drug, as discussed above, Rizzello et al. teach that certain percentage of Crohn’s patients are inherently non-responsive to glucocorticosteroids (i.e. a steroidal anti-inflammatory agent).
Regarding claim 97, Pittenger et al. teach that MSCs are derived from fat (i.e. adipose tissue) as an alternative source (par. 12).
Regarding the steps of preparation of the claimed cells directed to ex vivo expansion, it is well known in the art that MSCs can be expanded/proliferated ex vivo under a culture condition according to Le Blanc2003. Le Blanc2003 teaches that mononuclear cells were isolated from Percoll-separated bone marrow and resuspended 
Regarding number of passages for preparing cell population of the instant claims
(Claims 103-106), Pittenger et al. do not particularly teach the limitation. However, Le Blanc2005 teaches that MSCs do not change the karyotype or telomerase activity up to 50 population doublings (p.322, 2nd col.; 1st-5th from the bottom). Therefore, it would have been obvious to a person skilled in the art to passage MSCs during the culturing/expansion up to 50 doublings for the method of Pittenger et al.
Regarding the limitation of claim 109 directed to the one or more anti-inflammatory agents are a monoclonal antibody, and the monoclonal antibody being infliximab, Rizzello et al. teach that some of Crohn’s patients are inherently non-responsive to infliximab (p.44, right col., 1st para.).
Regarding claim 110, Pittenger et al. teach that the MSCs may be administered intraperitoneally (para. 13).
Regarding the claim 112, it would have been obvious to one skilled in the art to utilize a homogenous population of MSCs that meets all of the characteristics of MSCs as claimed (i)-(iv) based on the teachings of Le Blanc2003, Meisel et al. and Deans et al. for the method of Pittenger et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 91-93, 95-99, 103-106 and 109-113 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,679,834 in view of Pittenger (supra), Caplan (supra), Le Blanc2003 (supra), Dean et al. (supra)  in further view of Le Blanc2005 (supra), Rizzello et al. (supra), and IBD (Mayo Clinic; supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘834 patent are directed to a method of treating immune-mediated inflammatory disorders by administering a therapeutically effective amount of a composition comprising mesenchymal stem cells (MSCs), and the MSCs are derived from bone marrow or adipose. The claims of the ‘834 patent also teach that the treated disorder is inflammatory bowel disease (IBD) which includes Crohn’s disease according to Mayo Clinic ref. 
Regarding the process steps of obtaining the claimed cells, the claims of the ‘834 do not disclose the limitation. However, Pittenger et al. teach that the MSCs are obtained by the method disclosed in US PAT. No. 5,486,359 (para. 12). According to the ‘359 patent (Caplan et al.), human MSCs are prepared and culture expanded 
Regarding the use of a sample of the cell population, the claims of the ‘834 patent do not teach the limitation. However, it is extremely well known in the art that samples from a cell population are utilized for assays. For example, Le Blanc2003 teaches that MSCs obtained from bone marrow and cultured ex vivo were analyzed for their phenotype and differentiative capacity using aliquots of cell preparation (see p.891, Materials and methods: Phenotype and differentiative capacity of MSC). Thus, it would have been obvious to a person skilled in the art to use a sample (i.e. aliquot) of the MSCs of the ‘834 patent for their phenotypes and properties with a reasonable expectation of success.
Regarding the assaying by stimulation of the sample with IFN- and detection of IDO activity, the claims of the ‘834 patent do not teach the limitation.
Meisel et al. teach that human MSCs express IDO when activated by IFN-, and the activated MSCs are capable of inhibit allogeneic T-cell responses (see entire document). 
Le Blanc2003 teach that MSC have an immunomodulatory effect in third-party MLC that is further enhanced after treatment with IFN- (p.895, 2nd col. last para.).
It would have been obvious to a person skilled in the art to assay the sample for determining phenotypes of the MSCs of the ‘834 patent for IDO expression upon IFN- stimulation with a reasonable expectation of success. This is because Meisel et al. and as one of criteria for determining MSCs. 
Regarding the step of assaying is to select for the cell population that comprises the therapeutically effective amount of cells expressing IDO upon IFN- stimulation, it is considered that this limitation is an intended purpose of the assaying. Since the claims of the ‘834 patent in view of Le Blanc2003 and Meisel et al. teach the step of assaying aliquots of MSCs for their phenotypes, and IDO expression upon IFN-stimulation is considered as one of criteria of MSCs, the step of assaying taught by the references would inherently meet the limitation.
Regarding the property of the claimed cells, (i) the cells negative for CD11b, CD11c, CD14, CD45, HLAII; (ii) lacking constitutive expression of IDO; (iii) capacity of differentiating into at least two lineages, (iv) homogenous (claim 91); or the cells negative for CD31 or CD133 (claim 99), the MSCs of the ‘834 patent would inherently possess the properties of the instant claims based on the teachings of Le Blanc2003, Meisel et al. and Deans et al. (see the 103 rejection above). 
Pittenger et al. teach that the MSCs may be a homogeneous composition (para. 12), and thus, it would have been obvious to a person skilled in the art to use a homogenous MSC population for the MSCs of the ‘834 patent. 
Regarding the limitation of claim 93 and 109, it is understood that the scope of Crohn’s disease is considered to include those refractory to one or more anti-inflammatory agents since there are certain percentage of patients with Crohn’s disease are known to be inherently refractory to steroidal or monoclonal anti-inflammatory agents according to Rizzello et al. Thus, it would have been obvious to a person skilled 
Regarding number of passages for preparing cell population of the instant claims, the claims of the ‘834 patent do not particularly teach the limitation. However, Le Blanc2005 teaches that MSCs do not change the karyotype or telomerase activity up to 50 population doublings (p.322, 2nd col.; 1st-5th from the bottom). Therefore, it would have been obvious to a person skilled in the art to passage MSCs during the culturing/expansion up to 50 doublings for the method of the claims of the ‘834 patent.
Regarding claim 110, while the claims of the ‘834 patent do not teach the limitation, however, it is known in the art that MSCs are administered intraperitoneal injection according to Le Blanc2003 (p.893; 2nd col. Discussion), and thus, it would have been obvious to a person skilled in the art to administer MSCs of the ‘834 patent by intraperitoneal injection. 
Therefore, the claims of the ‘834 patent in view of the cited references render the instant claims obvious.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The scope of the claimed invention: 
Applicant alleged that the scope of the claimed invention does not include that the cell population being administered for the claimed method is not stimulated by IFN-gamma, rather a sample of the cell population is only tested for induction of IDO expression. 

	
Regarding the claim rejection under 35 USC §103, applicant argued that the Examiner still interpreting the claims as directed to the entire cell population being treated with IFN-gamma prior to administration. It is noted that there was a paragraph in the previous OA stating that the stimulation of IFN-gamma in the MSCs prior to the administration would be obvious (p.5, 2nd full para. of the OA mailed on 6/16/2020). While it is not incorrect since the claims do not exclude the entire cell population being treated with IFN-gamma to express IDO, however, this paragraph has been removed (see claim rejection above) in order to clarify and address the scope intended by applicant. 
Applicant asserted that the combination of cited references would not result in the claimed invention. Applicant asserted that the teachings of cited references in the claim rejection would be interpreted such that the stimulated MSCs work better, so the MSCs should be stimulated to improve the efficacy before administration. The Examiner respectfully disagrees with this conclusion. 
Applicant’s argument appears that if IFN-gamma stimulation would enhance the immunomodulatory property of MSCs, this would teach away of using MSCs without stimulation prior to the administration. However, it is the Examiner’s position that this does not teach away of using unstimulated MSCs particularly based on the teaching of 
Thus, it is the Examiner’s position that one skilled in the art would recognize that the stimulation of MSCs in vitro (prior to the administration) is not required since MSCs are expected to get stimulated in vivo after administration. Since IFN-gamma is extremely well known in the art as a pro-inflammatory cytokine that plays a central role in inflammation and autoimmune disease (see Zhang, 2007, JCI), one skilled in the art would expect that subjects having inflammatory diseases would have IFN-gamma secreted in vivo, and thus, unstimulated MSCs would get stimulated by IFN-gamma already present upon inflammatory response in the subject. 
 Meisel teaches that MSCs express IDO induced by IFN-, which in turn inhibit allogeneic T-cell responses. The teaching of Le Blanc2003 is directed to the enhanced immunomodulatory effect of MSCs when stimulated with IFN- in vitro. It is the Examiner’s position that the teachings of Meisel and Le Blanc2003 show that MSCs stimulated by IFN-gamma would express IDO which in turn enhance immunomodulatory effect, and thus, the expression of IDO is a key feature of MSCs for their immunomodulatory effect. Based on these teachings. Thus, it is clear that the expression of IDO by IFN-gamma stimulation is the characteristics of MSCs for their use in the immunomodulatory treatment as taught by Pittenger et al. This is consistent with the statement by the applicants’ statement in p.8 discussing Australian Government Department of Health (Australian Public Assessment Report for Remestemcel-L).
Because one skilled in the art would recognize that the expression of IDO by IFN-gamma stimulation in MSCs is a key characteristics of MSCs for the 
Applicant asserted that the Examiner has not provided a rational for use of adherent cells that have been passaged at least two times, and the sections cited by the Examiner in Pittenger et al. do not disclose selecting cells that remain adhered to the solid surface after at least two passages. The claim rejection clearly stated that Pittenger et al. teach that the MSCs are obtained by the method disclosed in US PAT. No. 5,486,359 (para. 12), and according to the ‘359 patent (Caplan et al.), human MSCs are prepared and culture expanded without differentiation using the steps of selective adherence of only the MSCs to a substrate surface (Abstract; col. 2, lines 22-29). Applicant is reminded that the claim rejection does not disclose that Pittenger et al. teach the at least two passages. The Examiner relied on Le Blanc2003 and Le Blanc2005 for the limitation directed to the multiple passages (see the claim rejection above). Thus, based on the teachings from Pittenger et al. and Le Blanc2003 and Le Blanc2005, it is the Examiner’s position that the teachings would meet the limitation directed to the selecting MSCs as claimed.

Applicant asserted that there is a surprisingly superior result derived from the claimed invention. Applicant alleges that the claimed assaying a sample of the cell population to select for the cell population express IDO when stimulated with IFN-. It is not clear what feature applicant relies on as a surprisingly superior result. The assaying a sample is merely determining the MSCs for the capability of expressing IDO and select a cell population having the MSCs with the capability of expressing IDO. The assaying step does not specifically isolate individual cells with IDO expression, rather it is tested for the cell population. In other words, the assaying step does not provide any selection of pure cells with IDO expression, and any cell population having majority of MSCs capable of expressing IDO would be selected. Therefore, it is the Examiner’s position that applicant failed to provide factual evidence to support the alleged “surprisingly superior result” of the claimed invention.
Regarding the obviousness double patenting rejection, applicant’s arguments are mainly the same as in the 103 rejection, and the Examiner has discussed his position above, and the same rationales are applied to the applicant’s arguments to the obviousness double patenting.


Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632